                        Case 18-10512-KBO           Doc 2756   Filed 08/19/21   Page 1 of 1



                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

                                                          )
     In re:                                               )     Chapter 11
                                                          )
     Zohar III, Corp., et al.,                            )     Case No. 18-10512 (KBO)
                                                          )
                                         Debtors.         )     Jointly Administered
                                                          )

                             ORDER SCHEDULING OMNIBUS HEARING DATES

                     Pursuant to Rule 2002-1(a) of the Local Rules of Bankruptcy Practice and Procedure of the

   United States Bankruptcy Court for the District of Delaware, the Court hereby schedules the following

   omnibus hearing dates:

                        September 21, 2021 at 1:00 p.m. (ET) – 6th Floor, Courtroom No. 3

                         October 19, 2021 at 10:00 a.m. (ET) – 6th Floor, Courtroom No. 3




              Dated: August 19th, 2021                         KAREN B. OWENS
              Wilmington, Delaware                             UNITED STATES BANKRUPTCY JUDGE




23043617.22
